DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a machine readable storage medium, could refer to mediums that are transitory such as a waveform, and, therefore, refer to non-statutory subject matter.
It is recommended that claim 18 be amended to state “A non-transitory machine-readable storage medium …”, and claims 19 and 20 are updated in the same manner.

Allowable Subject Matter
Claims 1-17 are allowed (claims 18-20 would be allowed for similar reasons if the rejection above was overcome).
In regard to claims 1 and 10, the prior art does not teach or render obvious determining, based on reducing a source reflection of the network to zero through S-parameter renormalization, a first possible source reflection coefficient of the source of 
Claims 2-9 and 11-17 further limit allowable claims 1 and 10, and, therefore, are also allowable.

Pertinent prior art includes:
Furse et al. (US Publication 2014/0266238) which teaches measuring the time domain signature of the network, and determining the characteristic impedance of the transmission line in the network using the determined reflection coefficient (paragraph 76), wherein the characteristic impedance is further used to enhance a resolution (see paragraphs 109-116; change a characteristic of the structure).
Howald et al. (US Publication 2019/0272306) discloses using models to calculate two values of a reflection coefficient, wherein there is a determination as to which value of the reflection coefficient is lower and then select the lower reflection coefficient value.
Wu et al. (US Publication 2018/0131343) discloses a impedance matching network in combination with a common mode signal reflection circuit, wherein a first reflection coefficient for the transmission line models is over .8, while the second 
Anderson et al. (7505512) discloses wherein modified Sparameters are created such that reflection coefficients are all zero (col 12 lines 1-26).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896